DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Claim 20 has been canceled, claims 7-8 and 15-19 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-6 and 9-14 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §112 to claim 6 has been withdrawn due to the instant amendment. 
The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant amendment discloses a new limitation directed to the at least first linear surface gradient and the second linear surface gradient are both formed from the same biomaterial used for the biomaterial substrate. Applicant asserted in the remarks that this new limitation is supported by the paragraphs [0029], [0034] and [0061] to [0063]. The newly added limitation is understood that the substrate material and the gradient forming material are the same. The instant specification particularly states that the instant invention is different from the conventional approaches described in Yang et al. (cited in the 103 rejection) as the substrate material of Yang et al. is chemically modified by a plasma-polymer-deposited layer. 
However, the instant specification fails to provide sufficient written description supporting the newly added limitation. The instant specification provides a single example of using PDMS and after forming the first linear gradient (i.e. stiffness or topography gradient) by using plasma, the PDMS is treated with dichlorodimethylsilane (Cl2Si(CH3)2) which homogenizes and reinstates the surface nearly the same chemical surface as PDMS followed by the 2nd surface gradient (i.e. wettability gradient) (para. [0026]; Fig. 1). While this process of making orthogonally oriented first and second linear surface gradients using PDMS, however, the instant specification fails to provide sufficient written description to any other materials contemplated by the broad scope of the claimed invention. Claim 1 does not particularly limit the biomaterial, and thus, the scope is extensive. Claim 5 discloses that the biomaterial can be ANY polymer, Any metal or ceramic materials. Claim 6 discloses a list of polymer including PDMS. The instant specification discloses PLA, PGA and PGLA to for the linear-grad-topography via imprinting as not to be limited to silicone rubber (para. [0028]). This disclosure does not support how to form any other biomaterial for the claimed invention.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” 
	
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 and 9-14 under 35 USC §103 have been fully considered and are persuasive in view of the newly added limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC §112(a).
Applicant is advised to amend the claims to limit to PDMS as the instant specification discloses written description only for PDMS for making the claimed invention.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631